      Case 2:20-cv-00512-JCZ-KWR Document 28 Filed 10/20/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  TERESA PEDREGON
                                                             CIVIL ACTION

  VERSUS                                                     NO: 20-512


  CHAD WOLF, ACTING SECRETARY,                               SECTION: "A" (4)
  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY
                             ORDER

      The following motion is before the Court: Motion to Dismiss for Failure to

State a Claim (Rec. Doc. 16) filed by the defendant, Chad Wolf, Acting Secretary of

the United States Department of Homeland Security. The plaintiff, Teresa Pedregon,

opposes the motion. The motion, submitted for consideration on October 14, 2020, is

before the Court on the briefs without oral argument.

      The plaintiff, Teresa Pedregon, has brought this Title VII action against her

employer, United States Customs and Border Protection (“USBP”), through its agency

head, the Acting Secretary of the Department of Homeland Security, Chad Wolf. The

discrimination that Pedregon complains about first began in September 2018 when she

was not selected for the USBP Associate Chief position in Washington D.C. (Rec. Doc. 1,

Complaint ¶ 9). Pedregon contends that she was passed over for the position due to her

sex (female), color (brown), and national origin (Hispanic). (Id. ¶ 13). Pedregon later

amended her charge to raise similar discrimination claims for 10 other instances of non-

selection based on sex, color, and national origin discrimination during 2019 —these

subsequent claims each included an allegation of unlawful retaliation based on the

complaints raised regarding the prior non-selections.

      Defendant now moves to dismiss certain of Pedregon’s Title VII claims for failure


                                       Page 1 of 6
      Case 2:20-cv-00512-JCZ-KWR Document 28 Filed 10/20/20 Page 2 of 6




to administratively exhaust them prior to filing her civil complaint in federal district

court: the class-action claim, the disparate impact claim(s), and the disparate treatment

claim based on the December 9, 2019 non-selection. Pedregon takes the position that

she has administratively exhausted all claims asserted in this civil action.

       Pedrego is a federal employee. Title 42 § 2000e-16(c) permits most federal

employees to seek relief in federal court from unlawful employment practices. Pacheco

v. Mineta, 448 F.3d 783, 787-88 (5th Cir. 2006). As in other Title VII cases, a federal

employee must first exhaust her administrative remedies by filing a charge of

discrimination with the EEO division of the employing agency. Id. (citing Brown v. Gen.

Servs. Admin., 425 U.S. 820 (1976); Martinez v. Dep’t of U.S. Army, 317 F.3d 511 (5th

Cir. 2003); 29 C.F.R. § 1614.105-107 (2005)).

       Ordinarily, an employee may not base a Title VII claim on an action that was not

previously asserted in a formal charge of discrimination to the EEOC, 1 or that could not

“reasonably be expected to grow out of the charge of discrimination.” Filer v. Donley,

690 F.3d 643, 647 (5th Cir. 2012) (citing Pacheco, 448 F.3d at 789). The purpose of this

exhaustion doctrine is to facilitate the administrative agency's investigation and

conciliatory functions and to recognize its role as primary enforcer of anti-

discrimination laws. Id. Administrative exhaustion is important because it provides an

opportunity for voluntary compliance before a civil action is instituted. Davis v. Fort

Bend Cty., 893 F.3d 300, 307 (5th Cir. 2018). For this reason, Title VII requires

administrative exhaustion. Id.



1Of course, filing with the EEOC is applicable to private sector employees; complaining federal
employees must file their charge of discrimination with the EEO division of their agency.
Pacheco, 448 F.3d at 488 (citing Brown, 425 U.S. at 820).

                                         Page 2 of 6
      Case 2:20-cv-00512-JCZ-KWR Document 28 Filed 10/20/20 Page 3 of 6




       The Court denies the motion as to Pedregon’s December 9, 2019 non-selection,

which was the last of the 10 positions that Pedregon applied for in 2019. Pedregon

followed the same procedure to exhaust this non-selection claim that she had used for

the prior 9 non-selection claims but Defendant rejected the claim on procedural

grounds. Regardless of Defendant’s legitimate reasons for declining to accept yet

another amendment to the initial charge filed in April 2019, the Court is not persuaded

that this claim, which seems to be identical to the 9 claim s that preceded it, should be

dismissed for failure to exhaust. Title VII's administrative exhaustion requirement is not

a jurisdictional bar to suit. Davis, 893 F.3d at 306.

       As for Pedregon’s disparate impact claims, the governing standard is whether

those claims could reasonably be expected to grow out of the charge of discrimination

that she submitted. Pacheco, 448 F.3d at 789 (citing Sanchez v. Standard Brands, Inc.,

431 F.2d 455, 466 (5th Cir. 1970)). Pedregon contends that by expressly stating in her

charge(s) that she wished to pursue a disparate impact claim, she effected exhaustion.

Defendant points out, however, that Pedregon never identifies the specific facially

neutral practice that the disparate impact claims purport to be based upon; thus,

according to Defendant, the disparate impact claims were not exhausted.

       The Court denies the motion as to the disparate impact claims. Disparate

treatment claims and disparate impact claims are both cognizable under Title VII but

they represent two largely separate theories of discrimination. Pacheco, 448 F.3d at 787

(citing Int’l Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977)). Disparate

treatment claims are grounded on proof of discriminatory motive —in other words,

intentional discrimination. See id. Disparate impact discrimination, on the other hand,

is grounded on employment policies or practices that are facially neutra l in their

                                        Page 3 of 6
      Case 2:20-cv-00512-JCZ-KWR Document 28 Filed 10/20/20 Page 4 of 6




treatment of protected groups but in fact have a disproportionately adverse effect on

such protected groups. Id. (citing Hebert v. Monsanto, 682 F.2d 1111, 1116 (5th Cir.

1982)). Proof of intentional discrimination is not an element of a dispara te impact

claim. See id.

       In Pacheco v. Mineta, supra, the Fifth Circuit addressed for the first time the

question of whether a disparate impact claim had been properly exhausted by the

plaintiff’s administrative charge. In that case the court of appeal concluded that a

disparate impact claim had not been exhausted and in reaching that conclusion the

court pointed out that the plaintiff had not identified any neutral employment policy

that would form the basis of a disparate impact claim. Pacheco, 448 F.3d at 792. The

court observed that a neutral employment policy is the cornerstone of any EEO

disparate impact investigation since the EEO must evaluate both the policy’s effects on

protected classes and any business justifications for the policy. Id.

       Importantly, the Pacheco court did not reject the plaintiff’s disparate impact

claim solely because the plaintiff had failed to identify the neutral policy in h is charge.

Rather, that court employed a fact-intensive inquiry by examining the specific facts

described in the charge with an eye toward assessing what EEOC investigations it could

reasonably be expected to trigger. Id. Employees, particularly those not represented by

counsel at the exhaustion stage, are not to be penalized for failing to use specific labels;

the administrative charge must be examined by looking slightly beyond its four corners

to its substance rather than its label. Id. at 789 Given that all of Pacheco’s factual

allegations sounded only in intentional discrimination, the failure of Pacheco to include

a neutral policy in his EEO charge was simply more support for the conclusion that a

disparate impact claim could not reasonably have been expected to grow out of

                                        Page 4 of 6
      Case 2:20-cv-00512-JCZ-KWR Document 28 Filed 10/20/20 Page 5 of 6




Pacheco’s administrative charge. Id. at 792.

       Pedregon did not identify in her charge(s) a specific neutral employment policy

that led to her non-selection for the positions that she applied for. And the specific facts

that she alleges all involve intentional discrimination based on protected traits by the

final decision maker at her agency. But Pedregon was express in her initial charge that

in light of the paucity of women and Hispanics selected for the jobs that she was

applying for, if disparate animus was not the cause then the explanation must lie with a

facially neutral policy or custom at USBP. (Rec. Doc. 16-3 at 11 ¶ 13). Granted, it would

have been easier for the EEO to investigate a claim of disparate impact if Pedregon had

identified a specific policy or custom but the Court is persuaded that any competent

investigator could have pursued the disparate impact claim based on the facts that

Pedregon did include in the charge. The lack of a specific policy in the charge would not

have prevented an appropriate investigation during the exhaustion phase because a

disparate impact claim is certainly the type of investigation that the charge could

reasonably be expected to trigger. The Court is persuaded that the disparate impact

claim should not be dismissed based on the failure to exhaust.

       Finally, the Court grants the motion as to the class action claim. The federal

regulations pertaining to exhaustion by federal employees contain a specific exhaustion

procedure for class claims. 29 C.F.R. § 1614.204. It is undisputed that Pedregon did not

follow this procedure. And while the parties have argued extensively over whether the

regulation’s class exhaustion procedure is mandatory or simply available to those

aggrieved employees who care to use it, this Court is persuaded that even if the

procedure is not mandatory Pedregon’s charge(s) nonetheless would not have put the

EEO division of the agency on notice that a potential class claim was lurking in the

                                        Page 5 of 6
     Case 2:20-cv-00512-JCZ-KWR Document 28 Filed 10/20/20 Page 6 of 6




shadows, and therefore should be investigated at the exhaustion stage.

      Accordingly;

      IT IS ORDERED that the Motion to Dismiss for Failure to State a Claim

(Rec. Doc. 16) filed by the defendant, Chad Wolf, Acting Secretary of the United States

Department of Homeland Security is GRANTED IN PART AND DENIED IN PART

as explained above.

      October 19, 2020


                                              JAY C. ZAINEY
                                        UNITED STATES DISTRICT JUDGE




                                     Page 6 of 6
